DETAILED ACTION

Claims status
In response to the application/amendment filed on 12/03/2021, claims 17, 19-23, 25, and 26 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
After conducting a complete search and consideration, claims 17, 19-23, 25, and 26 are found to be allowable. Claims 17, 19-23, 25, and 26 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A user equipment (UE) comprising: a receiver that receives a downlink control information (DCI); a processor that determines, based on information contained in the DCI, transmission power of a Demodulation Reference Signal (DM-RS) for Physical Uplink Shared Channel (PUSCH) using a Discrete Fourier Transform-spread-Orthogonal Frequency-Division Multiplexing (DFT-s-OFDM) or a Cyclic Prefix (CP)-OFDM; and a transmitter that transmits the DM-RS using the determined transmission power, wherein the processor controls the determination of the transmission power so that the transmission power differs between a case of using the DFT-s-OFDM and a case of using the CP-OFDM, and wherein the processor determines, based on information notified by higher layer signaling, whether a configuration type of the DM-RS is configuration type 1 or configuration type2.” in combination with other claim limitations as specified in claims 17, 19-23, 25, and 26.

However, neither Olesen nor Park nor in combination explicitly/implicitly teaches “wherein the processor determines, based on information notified by higher layer signaling, whether a configuration type of the DM-RS is configuration type 1 or configuration type2.” as amended in the claims.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 17, 19-23, 25, and 26 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416